Title: To John Adams from Hendrik Brouwer Chs. zoon, 15 April 1782
From: Brouwer, Hendrik, Chs. zoon
To: Adams, John



Rott 15 April 1782
Yoúr Excellencý

I foúnd mý Self Singúlerý honnerd with Yoúr most gracioús Oblidging Answer úpon my letter of 31 Marsch and I thank Yr Exc: Sincerelý for the news yoú gave me that Zeeland and Overyssel had followed the Exempel of Holland and Vriesland, two Other Provinces have Since Declared there Selfs upon the Same footing, onlý remains now Gelderland, and I am verý Certain they wil Conclúd next frydaý in the Assemble of oúr States General, becaúse theý are resolved likewise, as the other 6 proúvinces, I thank the Almightý God, this nessessarý work has been Crownd with oúr wishes, for the welfearth of America and oúr Coúntry, in Spyt of á Nation whose Ambition went So far to Predominate (if Possibel) the Whole worreld, God lives and does Jústice to Everý man, he is the Only Upon whom me múst trúst.
It is not happy for Yr Exc: yoú wil do any thing in Your Power to facilitate Commercial Connections, between the Merchants in America and my hoúse and those of mý friends, Your Goodnes and Good harth, Dicteted Your letter and by the Contrarý we find our Selfs happý Your Exc wil len us Yoúr Strong Arm to be needfúl both to the Merschants in America and Oúr Selvs; and bý Súcces en following times we Schal Schow Yoú that we are thankfully for a trúe friendschip.
I Congratulate Yr Exc: with the happý Passage of Commodore Gillon (my Intime Old friend) and the prises he has made in his waý, verý lukky indeed, Inclosed Yoú find the list of my friends in my former neglated, which I hope Yoú’l Excuse, the first 6 Gentlemen Upon this list with foúr Other who are not in trade have resolved to fit Oút thrie Prevateers, One is Since three weeks at Zea, the Second wil Sail in 8 or 10 Days, and the thirth in 3 Weeks this last is a loúger who wil be Commanded bý oúr brother Charles Yoúng from Charles town, I hope theý maý have a little bit of Mr Gillon’s luk not for our Intrest, but Only that we Could Gratulate oúr Selfs that we have Punischd, So much in Oúr Power Oúr Eennemý.
A Certain Gentleman in partnership with an English hoúse here, born in America, Whose God father was general Gates and who’s Brother went in the Kings Service During the troúbles in America, Dyed with his Sword in his hand Against his American Brothers, against his fatherland, t’his Same Gentleman Showd his Self in Public Conversations always to be an Ennemý to his fatherland, America, and now because the Carts are Changed, he is of Intention to retúrn to America Certainly to make his fortune, with Ambition, to Come in Certain Degree or Emploý, I make no Doúbt or he has alreadý be low anoúgh, to Sollicitate Yr Exc– for this or other, which Can be him needfúl, my Intention is onlý to Prevent Yr Exc–s how he thoúgt before I woud Do the least Injustice to no man bút I Schould be Sorrý that a renegate Schoúld have the preferense of Aný honnest man in America. I beg Yoú’l Excúse that I write or Explain mý Self So badly in the Englisch Langúage, bút I flatter my Self it wil be Stil agreabler as Dutch.
I thank Yr Exc for my Schare for the Humbly Letter Yoú wrote to Mr Dubbeldemúts, in thanking us for oúr Actifity by Oúr reqúest, it was onlý Oúr Dutý for oúr Selfs welfearth and trade, I hope I Schal once be honoúred by Yoúr Exc presence, and that Yoú’l allow me to be with the Utmost Veneration respectfully Your Excellencý Most Humbly & Obedt Servt

Hendrik Brouwer Chs zoon

